In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00042-CV



             MARTIN JIMENEZ, Appellant

                           V.

     PILGRIM’S PRIDE CORPORATION, Appellee



        On Appeal from the 276th District Court
                Camp County, Texas
            Trial Court No. CV-14-2436




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       Martin Jimenez timely filed a notice of appeal June 23, 2016. The clerk’s record was filed

August 1, 2016. The reporter’s record was filed August 5, 2016. Jimenez’ brief was due to be

filed in this Court on September 6, 2016. When neither a brief nor a motion to extend time for

filing same was received by September 6, this Court advised Jimenez by letter dated September 22,

2016, that the brief was late. We further extended the deadline for filing the brief to October 7,

2016. We warned Jimenez that failure to file the brief by October 7, 2016, would subject this

appeal to dismissal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

       We have received no responsive communication from Jimenez and have not received his

appellate brief. Having not received any response to this Court’s letter of September 22, 2016,

Jimenez’ appeal is ripe for dismissal for want of prosecution. Consequently, pursuant to Rules

38.8 and 42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                              Ralph K. Burgess
                                              Justice

Date Submitted:        October 25, 2016
Date Decided:          October 26, 2016




                                                 2